                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


REJOICE KAI LARYEA,

                       Plaintiffs,

vs.                                                            Case No.: 2:17-cv-1052
                                                               JUDGE GEORGE C. SMITH
                                                               Magistrate Judge Vascura

U.S. ATTORNEY GENERAL,

                       Defendant.


                                              ORDER


        On November 5,2018, the United States Magistrate Judge issued a Report and

Recommendation recommending that this case be dismissed without prejudice for failure to

timely effect service of process pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

(See Report and Recommendation, Doc. 14). The parties were specifically advised of their right

to objectto the Report and Recommendation and of the consequences of their failure to do so.

There has nevertheless been no objection to the Report and Recommendation.

        Accordingly, the Report and Recommendation is hereby ADOPTED and AFFIRMED.

This action is hereby dismissed without prejudice pursuant to Federal Rule of Civil Procedure

4(m) for failure to timely effect service of process.

        TheClerk shall remove Document 14 from the Court's pending motions list and close

this case.


               IT IS SO ORDERED.

                                                        /s/ Georee C. Smith
                                                        GEORGE C. SMITH, JUDGE
                                                        UNITED STATES DISTRICT COURT
